Citation Nr: 0912633	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee instability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to May 
1996, and he had active duty service in the Army National 
Guard from March to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for left knee instability.  This case was 
previously before the Board in January 2006, at which time it 
was remanded for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the January 2006 remand, the Veteran asserted at 
the hearing before the undersigned in June 2005, that he 
injured his left knee during his period of service from 
August 1993 to May 1996.  In the remand, the Board requested 
that the RO attempt to obtain the service treatment records 
from the Veteran's active duty service, as well as his 
service with the National Guard.  Following a request for 
information from the VA, a representative of the Georgia Army 
National Guard indicated all avenues to locate the Veteran's 
service record among those personnel discharged from that 
organization in 2003 had been exhausted.  

With regard to active duty service treatment records, the 
Board notes that a screen shot noted a request warning that 
"BIRLS shows that the [service treatment records] are 
already in VA possession. No request can be submitted under 
the 'M' request series."  However, the only service 
treatment records in VA possession were submitted by the 
Veteran, not received from the service department.  Some of 
the copies are of poor quality, and it is unclear whether the 
records submitted represent his entire active duty service 
treatment record folder. 


The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Ask the Veteran to provide the names, dates, and addresses 
for all private treatment providers who have treated the 
Veteran for his left knee prior to, during, and following 
service, to include his surgeries.  After securing the 
necessary release, these records should be requested.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO/AMC 
should provide corrective notice.
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the Veteran to provide the names, 
dates, and addresses of all medical care 
providers who treated him for a left knee 
condition prior to, during, and following 
service, to include surgical procedures.  
After securing the necessary release, the 
RO/AMC should obtain these records.

3. The RO/AMC should contact the National 
Personnel Records Center and request the 
Veteran's service treatment records from 
his period of active duty from August 
1993 to May 1996.  

4.  If evidence is received showing 
treatment in service for left knee pain, 
the RO/AMC should undertake any necessary 
development to include, if appropriate, 
scheduling a VA examination to determine 
the nature of the Veteran's left knee 
disability and provide an opinion as to 
its possible relationship to service, to 
include whether a preexisting left knee 
condition was aggravated (permanently 
worsened beyond normal progress) by his 
active military service.  

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claims 
may be granted.  If the claims remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




